—In four proceedings pursuant to Family Court Act article 6, which were in effect consolidated, the father appeals, as limited by his brief, from so much of (1) a fact-finding order of the Family Court, Kings County (Hepner, J.), dated May 17, 1993, as found that he permanently neglected his four children, and (2) an order of the same court dated October 8, 1993, as terminated his parental rights on the ground of permanent neglect.
Ordered that on the Court’s own motion, the appellant’s notice of appeal from the order dated May 17, 1993, is treated as an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements, for reasons stated in Matter of Children’s Aid Socy. (Jamali W.) (213 AD2d 545 [decided herewith]). Sullivan, J. P., Balletta, Rosenblatt and Miller, JJ., concur.